Mr. Justice Texidor
delivered the opinion of the court.
Castañer & Joy, a partnership the precise character df ■which does not-appear from the record* owiied several pieces df rural property 111 the Municipal District df TatiCd, One df them with á stated area df 106 atífes, another of 36 acres, áiidther df It acres* aiidther df 80 acres, aiid still another df 40 aerds. íhey formed a coiitihiidus body df land or single tract* which* when surveyed* was shown to actually cdlitáili 258N0 ácreS. ín a deed executed in Agüadilld dn January 10* 1930j before notary Arturo Richard del Valle, by the partnership Castafier & Joy* represented by Pedro Pdiiá Arbdiia* ill favdt of Pablo Ripoll Colom, the sáid parcels were described, Mention was made of the fact that they constituted a single tract and df the survey made, aiid it was recited that* between the given arda o;f the said parcels and the area resulting from that survey, there was a difference of less than 20 per dent — Which is evident* since the *777first total amounts to 229 acres and tlie second to 258.70. A consolidation was made for the purpose of forming a single tract of 258.70 acres, winch, was duly described and conveyed in the deed to Pablo Ripoll Colom.
On presentation for record in the registry of property of a first copy of the above deed, the registrar entered the following decision:
“Record is made of the above document, which is a copy of deed No. 3 executed in Aguadilla on January 10, 1930, before notary Arturo Richard del Valle, other supplementary documents having been submitted, as to the consolidation and sale set forth in the said deed in favor of Pablo Ripoll Colom, at folio 25 of vol. 72 of Tailed, property No. 3214, first record. The record is authorized only as to 229 acres, which is the total area of the consolidated property, and the record is refused as to the excess or difference between the above area and the 258.70 acres given in the description of the consolidated property and shown' by a survey to be its actual area, since such an excess does not appear recorded in tbe name of the partnership executing the deed or in that of any other person, and large excesses of area are not recordable, only small excesses up to 20 per cent of the area having been allowed to be recorded both from custom and under the decisions. Otherwise, unrecorded parcels might be consolidated with parcels already recorded, which Would constitute a clear violation of the letter and spirit of the Mortgage Law. If the difference resulting from the survey is substantially large, recourse should be had to the supplementary remedies authorized by the Mortgage Law itself. A cautionary notice has been enteíed fot one hundred and twenty days in favor of the purchaser referred to iu the said record.”
Tbe present appeal bas been taken from that decision.
Tbe appellant is right. Tbe limit of tbe difference permitted is 20 per cent, and such limit is not reached in tbe ease at bar. Tbe argument. advanced by tbe registrar is not convincing. He maintains that discrepancies in área may be disregarded in small, but not in large tracts. This is not so, nor does tbe rule establish any discrimination-. The decisions of the Division of Registries of Spain cited fey tbe appellant are clear and refer to the differences between *778the area appearing of record and that appearing from the-deeds (decisions of July 8,1878, November 9,1877, and March 8, 1898). The latter decision (Alcubilla, Appendix for 1898) declared as unrecordable an excess larger than one-fifth of the area appearing of record as regards one of the parcels,, and allowed the record of a difference below one-fifth as to-another parcel. And in a decision of the same Division of Registries dated March 20, 1901, that doctrine was confirmed and applied.
The question of a lack of title as regards the excess is not. involved in the present case. The existing difference can be logically and properly explained; and in such a case the-tendency should be towards just liberality rather than arbitrary restriction.
For the foregoing reasons the decision appealed from, must be reversed.